                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 NANCY TOLLIVER,                                  )
                                                  )
         Plaintiff,                               )
                                                  )
         vs.                                      )   Case No. 18-CV-1281-SMY-SCW
                                                  )
 WAL-MART STORES, INC.,                           )
                                                  )
         Defendant.                               )
                                                  )

                             JUDGMENT IN A CIVIL ACTION

       IT IS HEREBY ORDERED AND ADJUDGED that, having been advised by the parties

that all claims and cross-claims in this matter have been settled or otherwise resolved, Plaintiff’s

claims against the Defendant and all cross-claims are DISMISSED with prejudice. Accordingly,

the Clerk of Court is DIRECTED to close this case.



DATED: October 2, 2018
                                            THOMAS L. GALBRAITH, Acting Clerk of Court

                                            By: s/ Stacie Hurst, Deputy Clerk


Approved:      s/ Staci M. Yandle_
               STACI M. YANDLE
               DISTRICT JUDGE
